Eicwall, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS STIPULATED AND AGREED by the undersigned that at the time of exportation of the involved 100 Dairy Milk bars (8,800 outers), no foreign or export value, as defined in Section 402 (c) and (d) of the Tariff Act of 1930, existed therefor.
That the United States value thereof as defined in Section 402 (e) of the Tariff Act of 1930, as amended, was $1.1997 per outer, net.
That this case is submitted for decision upon the foregoing stipulation.
On the agreed facts I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the 10-cent dairy milk bars here involved, and that such value was $1.1997 per outer, net.
Judgment will be entered accordingly.